DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   MCCULLOUGH & MITCHELL, a Florida Corporation; and JORGE
                        ROJO,
                      Appellants,

                                      v.

  WOODBRIDGE BARIC PRE SETTLEMENT INVESTMENTS, LLC, a
                Limited Liability Company,
                         Appellee.

                                No. 4D17-1387

                               [October 5, 2017]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Lisa S. Small, Judge; L.T. Case No.
50-2015-CA-007419-XXXXMB.

  E. Timothy McCullough of McCullough & Mitchell, PA, Orlando, for
appellants.

   William J. Cornwell and Seth A. Kolton of Weiss, Handler & Cornwell,
P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and FORST, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.